NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               JUN 18 2014

                                                                            MOLLY C. DWYER, CLERK
UNITED STATES OF AMERICA,                        No. 12-10253                U.S. COURT OF APPEALS



              Plaintiff - Appellee,              D.C. No. 4:10-cr-01032-CKJ-1

  v.
                                                 MEMORANDUM*
MOSES ANTONIO SHEPARD,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                        Argued and Submitted May 12, 2014
                             San Francisco, California

Before: GRABER, W. FLETCHER, and PAEZ, Circuit Judges.

       Defendant Moses Antonio Shepard appeals from his conviction for interstate

stalking and cyberstalking in violation of 18 U.S.C. § 2261A(1) and (2)(A). We

affirm.

       1. The district court did not err in allowing Defendant to invoke his right to

represent himself pursuant to Faretta v. California, 422 U.S. 806 (1975).


          *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Assuming without deciding that Indiana v. Edwards, 554 U.S. 164 (2008),

established an affirmative requirement to determine a defendant’s competency to

represent himself, the court did not err in finding Defendant competent to represent

himself after holding a hearing and observing Defendant. Defendant appeared

intelligent and educated, had no history of mental illness and suffered only from

"grandiosity" and some obsessive behavior, clearly understood the proceedings and

procedures, participated extensively in pretrial matters, and chose a rational (if ill-

advised) trial strategy.

      2. The district court set appropriate limitations during trial preparation.

Defendant had reasonable access to the materials and means necessary to prepare a

defense. For example, Defendant received seven continuances, the assistance of

advisory counsel, and access to sufficient resources.

      3. The statutes of conviction are not unconstitutionally vague. United States

v. Osinger, No. 11-50338, 2014 WL 2498131, at *3–7 (9th Cir. June 4, 2014).

      AFFIRMED.




                                           2